DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the reply filed 4/2/21, Applicant has amended independent claim 1 to recite: “releasing one or more CSI-RS resources of the configured CSI-RS resources that are not activated for downlink shared channel.”  Claims 21 and 41 have been amended to recite similar language.  Applicant’s arguments, see pages 17-18, with reference to the Frenne reference as applied in the claim rejection under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of the claims has been overcome and is withdrawn.
Allowable Subject Matter
Claims 1-4, 6-17, 19, 21-24, 26-29, 31-36, 39, 41-44, 46-57, 59, 61 and 63-69 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/16/2021